                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         GERALD ONWUKEME,
                                   4                                                       Case No. 19-cv-07263-YGR
                                                       Plaintiff,
                                   5
                                                       v.                                  CASE MANAGEMENT AND
                                   6                                                       PRETRIAL ORDER
                                         COSTCO WHOLESALE CORPORATION,
                                   7
                                                       Defendant.
                                   8

                                   9          TO ALL PARTIES AND COUNSEL OF RECORD:

                                  10          The Court hereby sets the following trial and pretrial dates:

                                  11                                    PRETRIAL SCHEDULE
                                  12    CASE MANAGEMENT CONFERENCE:                           Monday, August 3, 2020 at 2:00 p.m.
Northern District of California
 United States District Court




                                  13    REFERRED
                                                                                              June 30, 2020
                                        FOR PRIVATE MEDIATION TO BE COMPLETED BY:
                                  14
                                        LAST DAY TO JOIN PARTIES OR AMEND                     Only with Court approval and good cause
                                  15
                                        PLEADINGS:                                            by Motions under FRCP Rule 16(b)(4)
                                  16
                                        NON-EXPERT DISCOVERY CUTOFF:                          September 4, 2020
                                  17
                                        DISCLOSURE OF EXPERT REPORTS:
                                  18                                                          Opening: September 25, 2020
                                        ALL EXPERTS, RETAINED AND NON-RETAINED
                                  19    MUST PROVIDE WRITTEN REPORTS COMPLIANT                Rebuttal: October 9, 2020
                                        WITH FRCP 26(A)(2)(B):
                                  20
                                        EXPERT DISCOVERY CUTOFF:                              October 30, 2020
                                  21
                                        DISPOSITIVE MOTIONS1 / DAUBERT MOTIONS To
                                  22                                                          On 35 day notice; filed by 9/15/2020
                                        BE HEARD BY:
                                  23
                                        COMPLIANCE HEARING (SEE PAGE 2)                       Friday, January 15, 2021 at 9:01 a.m.
                                  24
                                        JOINT PRETRIAL CONFERENCE STATEMENT:                  January 22, 2021
                                  25
                                        PRETRIAL CONFERENCE:                                  Friday, February 5, 2021 at 9:00 a.m.
                                  26

                                  27
                                              1
                                              See Standing Order regarding Pre-filing Conference Requirements for motions for
                                  28
                                       summary judgment.
                                   1    TRIAL DATE AND LENGTH:                                 Monday, February 22, 2021 at 8:30 a.m.
                                                                                               for Jury Trial
                                   2
                                       Pursuant to the Court’s Pretrial Instructions in Civil Cases at Section 2, trial counsel shall meet
                                   3
                                       and confer in advance of the Pretrial Conference. The compliance hearing on Friday, January 15,
                                   4
                                       2021 at 9:01 a.m. is intended to confirm that counsel have reviewed the Court’s Pretrial Setting
                                   5
                                       Instructions and are in compliance therewith. The compliance hearing shall be held in the Federal
                                   6
                                       Courthouse, 1301 Clay Street, Oakland, California, in Courtroom 1. Five (5) business days prior
                                   7
                                       to the date of the compliance hearing, the parties shall file a one-page JOINT STATEMENT
                                   8
                                       confirming they have complied with this requirement or explaining their failure to comply. If
                                   9
                                       compliance is complete, the parties need not appear and the compliance hearing will be taken off
                                  10
                                       calendar. Telephonic appearances will be allowed if the parties have submitted a joint statement
                                  11
                                       in a timely fashion. Failure to do so may result in sanctions.
                                  12
Northern District of California




                                       As set forth above, the parties are REFERRED to private mediation. The parties shall provide the
 United States District Court




                                  13
                                       Court with the name of an agreed-upon mediator by February 28, 2020 by filing a JOINT Notice.
                                  14
                                       A compliance hearing regarding shall be held on Friday, March 6, 2020 on the Court's 9:01a.m.
                                  15
                                       calendar, in the Federal Courthouse, 1301 Clay Street, Oakland, California, in courtroom 1. By
                                  16
                                       February 28, 2020 the parties shall file either the JOINT Notice or a one-page JOINT
                                  17
                                       STATEMENT setting forth an explanation for their failure to comply. If compliance is complete,
                                  18
                                       the parties need not appear and the compliance hearing will be taken off calendar. Telephonic
                                  19
                                       appearances will be allowed if the parties have submitted a joint statement in a timely fashion.
                                  20
                                              The parties must comply with both the Court’s Standing Order in Civil Cases and Standing
                                  21
                                       Order for Pretrial Instructions in Civil Cases for additional deadlines and procedures. All
                                  22
                                       Standing Orders are available on the Court’s website at http://www.cand.uscourts.gov/ygrorders.
                                  23
                                              IT IS SO ORDERED.
                                  24
                                       Dated: )HEUXDU\
                                  25
                                                                                        ______________________________________
                                  26                                                    YVONNE GONZALEZ ROGERS
                                                                                        United States District Judge
                                  27

                                  28
                                                                                         2
